PROMISSORY NOTE (the “Note”)

USD $ 23,281 August 31, 2017

 

FOR VALUE RECEIVED, PREAXIA HEALTH CARE PAYMENT SYSTEMS INC (the “Promisor”)
acknowledges itself to be indebted to and does unconditionally promise to pay to
the order of 2001033 Alberta Ltd. (the “Holder”), at such place as the Holder
may designate, in lawful money of the United States of America, the principal
amount of TWENTY THREE THOUSAND AND TWO HUNDRED AND EIGHTY ONE DOLLARS (USD
$23,281) with no interest payable thereon.

1.Interest. The principal amount of this Note outstanding from time to time
shall not bear interest at anytime.

2.Maturity Date. The principal amount of this Note shall be due and payable
within thirty (30) days following the date when the Holder gives notice and
demands repayment of the Note.

3.Events of Default. The occurrence of any one of the following events shall
constitute an event of default (each, an “Event of Default”):

(a)any failure by the Promisor to perform or comply with any of the covenants
contained in this Note;

(b)if the Promisor:

(A)is adjudged or declared bankrupt;

(B)makes an assignment for the general benefit of its creditors or institutes
any proceeding or takes any action seeking to adjudicate it a bankrupt or
petitions or applies to any court or other authority having jurisdiction for the
appointment of a receiver, custodian, interim receiver, liquidator, trustee or
similar person (a “Representative”) for it or makes a proposal or files a notice
of intention to make a proposal with respect to itself or commences any
proceedings for the restructuring of its debts under any domestic or foreign law
relating to bankruptcy, insolvency, reorganization, compromise of debts or other
laws;

(C)suffers the appointment of any Representative for itself or any of its
property; or

 1 

 

(c)if any Promisor denies or takes any action to challenge the validity,
legality, binding nature or enforceability of the terms of this Note, or if any
court of competent jurisdiction grants a final order invalidating or declaring
unenforceable any of the terms of this Note by an order which is not or ceases
to be subject to further appeal or from which an appeal has not been taken
within the applicable time limits.

4.Remedies. Upon the occurrence of an Event of Default, the Holder may declare
the principal amount then outstanding and all fees and other amounts owing
hereunder to be immediately due and payable without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Promisor, and it is expressly understood and agreed that the rights and remedies
of the Holder under this Note are cumulative and are in addition to and not in
substitution for any other rights and remedies provided by law.

5.Payment Application. Each payment hereunder shall be applied first towards
unpaid fees (if any) and then towards principal. Each payment to the Holder
under this Note shall be paid at such place as the Holder may from time to time
direct.

6.Prepayment and Reserved Conversion. The Promisor shall be entitled to prepay
all or any part of the indebtedness evidenced by this Note, without notice,
bonus or penalty, provided that the Holder has reserved the right and option to
convert the Note in accordance with Paragraph 3.

7.Security. The Note is unsecured.

8.Enforcement. All reasonable costs and expenses incurred and paid by the Holder
in connection with the enforcement of this Note shall be for the account of the
Promisor and shall bear interest from the date of demand of such costs and
expenses at the rate of 10% per annum.

9.Enurement. This Note shall be binding upon and enure to the benefit of the
Promisor and the Holder and their respective successors and assigns.

10.Waiver, Etc. The Promisor hereby waives presentment, notice of dishonour,
protest and notice of protest. No failure or delay by the Holder in exercising
any right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right exclude further exercise thereof or the exercise
of any other right.

 2 

 

11.Governing Law. This Note shall be governed by and construed in accordance
with the laws of the Province of Alberta and the laws of Canada applicable
therein.

 

DATED this 31st day of August, 2017.

 

  PREAXIA HEALTH CARE PAYMENT SYSTEMS  INC.

  By:  /s/ Tom Zapatinas     Name: Tom Zapatinas    

Title: President

I have authority to bind the Corporation.

 

 

 3 

